DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant has cancelled non-elected species claims 64-71, and has amended non-elected independent process claim 60 to contain allowable independent apparatus claim 52. Therefore, the restriction requirement between the apparatus claims and the process claims is withdrawn. Non-elected claims 60-63 have been rejoined and fully examined for patentability.

Claim Objections
Claims 60-63 and 72-77 are objected to because of the following informalities:
In claim 60, --a-- should be added after “measuring” in line 12; there is lack of relationship between the recording of movement, as recited in lines 7-8, with the measuring of a metabolic heat output, as recited in line 12; and it is not clear how or what measures the metabolic heat output of the biological organism, as recited in line 12.
In claim 61, --the-- should be added after “measuring” in line 5; and it is not clear how or what performs the recording steps recited in lines 2-6.
In claim 62, it is not clear how or what performs the measuring and the recording steps recited in lines 3-4.
In claim 63, it is not clear how or what performs the identifying step recited in line 2.
In claim 72, there is lack of structural relationship between the optical window, as recited in line 5, with the tube recited in line 3.
Claims 73-77 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 52-57 are allowed.

Claims 60-63 and 72-77 would be allowable if rewritten to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A calorimetry apparatus comprising an imaging system configured to record movement of an organism placed in said single sample chamber (claim 52).
A method of measuring a metabolic output of a biological organism, the method comprising providing a calorimetry apparatus comprising an imaging system configured to record movement of an organism placed in said single sample chamber (claim 60).
A calorimetry apparatus comprising an optical window that transmits electromagnetic wavelengths of 315 nm - 710 nm and absorbs infrared radiation (claim 72).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/7/22